Case 1:18-cV-00362-SWS-I\/|LC Document 24 Filed 10/23/18 Page 1 of 1

` UNITED STATES DIS_TRICT COURT
FOR TI-[E DISTRICT OF NEW MEXICO

FRANCISCO MENDOZA and JUANA
VALENCIANO,

 

Plaintiffs,
vs. Case Number: 1218-cv-00362-SWS-1\'fLC
DAIRYLAND INSURANCE COMPANY, Interpreter Needed: Yes

Defendant. Setting or Resetting: Setting

 

 

Type of Case:
CIVIL

 

TAKE NOTICE that a proceeding in this case has been set for the place, date, and time
set forth below:

 

 

 

le: Before:
United states Disirict Courc Mark L. Carman, United States Magisfrafe lodge
CourtrOOm TBD Daze and Time-

333 Lomas Boulevard Northwest

 

Albuquerque, New M¢xi¢o 87102 November 14, 2018 at TBD
(307) 344-2533

 

 

 

Type of Proceeding:

Hearing on Defendant's Motion for Sanctions

Note: Judge Carman will be appearing by video. Once finalized, the exact time and location of the hearing will be
communicated to the parties.

 

MITCHELL R. ELFERS

 

Acting Clerk of Court

Dated this 23rd day of October, 2018. Erik Adams

 

Law Clerk

NM35 Rev. 05/3]/20]8

